 


109 HR 2570 IH: Credit Availability for Women-Owned Businesses Act of 2005
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2570 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Federal Deposit Insurance Corporation Improvement Act of 1991 to provide for the collection of data on the availability of credit for women-owned business. 
 
 
1.Short titleThis Act may be cited as the Credit Availability for Women-Owned Businesses Act of 2005. 
2.Collection of data
(a)In generalSubsections (a) and (b) of section 122 of the Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C. 1817 nt.) are each amended by inserting , women-owned businesses, after small businesses.
(b)Women-owned businesses definedSection 122 of the Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C. 1817 nt.) is amended by adding at the end the following new subsection:

(d)Women-owned business definedThe term women-owned business means any business—
(1)more than 50 percent of the outstanding shares of which are held by 1 or more women; and
(2)a majority of the directors on the board of directors of which are women..
(c)Technical and conforming amendmentsParagraphs (1) and (2) of section 122(c) of the Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C. 1817 nt.) are each amended by inserting and women-owned businesses before the period at the end of each such paragraph. 
 
